Exhibit 10.31

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of
                     , 20    by and between Oncternal Therapeutics, Inc., a
Delaware corporation (the “Company”), and                     , [a member of the
Board of Directors/ an officer] of the Company (“Indemnitee”).  This Agreement
supersedes and replaces any and all previous Agreements between the Company and
Indemnitee covering indemnification and advancement.  

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve publicly-held
corporations as directors, officers, or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
and advancement of expenses against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of the
corporation;

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities.  Although the furnishing of such
insurance has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions.  At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself.  The
Bylaws and Certificate of Incorporation of the Company require indemnification
of the officers and directors of the Company.  Indemnitee may also be entitled
to indemnification pursuant to the General Corporation Law of the State of
Delaware (the “DGCL”).  The Bylaws, Certificate of Incorporation, and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the board of directors, officers and other persons
with respect to indemnification and advancement of expenses;

WHEREAS, the uncertainties relating to such insurance, to indemnification, and
to advancement of expenses may increase the difficulty of attracting and
retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

US-DOCS\114483334.1

--------------------------------------------------------------------------------

WHEREAS, this Agreement is a supplement to and in furtherance of the
Bylaws,  Certificate of Incorporation and any resolutions adopted pursuant
thereto, and is not a substitute therefor, nor diminishes or abrogates any
rights of Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Bylaws,
Certificate of Incorporation, DGCL and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as an
officer or director without adequate additional protection, and the Company
desires Indemnitee to serve or continue to serve in such capacity. Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that Indemnitee be so indemnified and be
advanced expenses.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.Services to the Company.  Indemnitee agrees to serve as a
[director/officer] of the Company.  Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law).  This Agreement does not create any
obligation on the Company to continue Indemnitee in such position and is not an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee.  

Section 2.Definitions.  As used in this Agreement:

(a)“Agent” means any person who is authorized by the Company or an Enterprise to
act for or represent the interests of the Company or an Enterprise,
respectively.

(b)A “Change in Control” occurs upon the earliest to occur after the date of
this Agreement of any of the following events:

i.Acquisition of Stock by Third Party.  Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities unless the
change in relative beneficial ownership of the Company’s securities by any
Person results solely from a reduction in the aggregate number of outstanding
shares of securities entitled to vote generally in the election of directors;

ii.Change in Board of Directors.  During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(b)(i),
2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

 

-2-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

iii.Corporate Transactions.  The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

iv.Liquidation.  The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

v.Other Events.  There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

vi.For purposes of this Section 2(b), the following terms have the following
meanings:

 

1

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

2

“Person” has the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person excludes (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

3

“Beneficial Owner” has the meaning given to such term in Rule 13d-3 under the
Exchange Act; provided, however, that Beneficial Owner excludes any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.

(c) “Corporate Status” describes the status of a person who is or was acting as
a director, officer, employee, fiduciary, or Agent of the Company or an
Enterprise.

(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

-3-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

(e)“Enterprise” means any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity for
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, or Agent.

(f)“Expenses” includes all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts and other professionals, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a
Proceeding.  Expenses also include (i) Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 14(d)
only, Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise.  The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable in
the good faith judgment of such counsel will be presumed conclusively to be
reasonable.  Expenses, however, do not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(g)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” does not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  

(h)   “Potential Change in Control” means the occurrence of any of the following
events: (i) the Company enters into any written or oral agreement, undertaking
or arrangement, the consummation of which would result in the occurrence of a
Change in Control; (ii) any Person or the Company publicly announces an
intention to take or consider taking actions which if consummated would
constitute a Change in Control; (iii) any Person who becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 5% or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors increases his beneficial
ownership of such securities by 5% or more over the percentage so owned by such
Person on the date hereof; or (iv) the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

-4-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

(i)The term “Proceeding” includes any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, arbitration, mediation, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative, legislative, or investigative (formal or informal) nature,
including any appeal therefrom, in which Indemnitee was, is or will be involved
as a party, potential party, non-party witness or otherwise by reason of
Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee (or
a failure to take action by Indemnitee) or of any action (or failure to act) on
Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.  A Proceeding also includes a
situation the Indemnitee believes in good faith may lead to or culminate in the
institution of a Proceeding.

(j)[“Fund Indemnitor” means [insert names]]

Section 3.Indemnity in Third-Party Proceedings.  The Company will indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor.  Pursuant to this Section 3, the Company will indemnify Indemnitee
to the fullest extent permitted by applicable law against all Expenses,
judgments, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
Proceeding had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.  

Section 4.Indemnity in Proceedings by or in the Right of the Company.  The
Company will indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 4, the Company will indemnify
Indemnitee to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company.  The Company will
not indemnify Indemnitee for Expenses under this Section 4 related to any claim,
issue or matter in a Proceeding for which Indemnitee has been finally adjudged
by a court to be liable to the Company, unless, and only to the extent that, the
Delaware Court of Chancery or any court in which the Proceeding was brought
determines upon application by Indemnitee that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.

 

-5-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with any Proceeding the extent that Indemnitee is successful, on
the merits or otherwise.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company will
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law.  For purposes of this Section 5 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, will be deemed to be a successful result as to such claim, issue or
matter.

Section 6.Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement and to the fullest extent permitted by applicable
law, the Company will indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding to which Indemnitee is not a party but to which Indemnitee is a
witness, deponent, interviewee, or otherwise asked to participate.

Section 7.Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
will indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

Section 8.Additional Indemnification.  Notwithstanding any limitation in
Sections 3, 4, or 5, the Company will indemnify Indemnitee to the fullest extent
permitted by applicable law (including but not limited to, the DGCL and any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that expand the Company’s ability to indemnify its officers and
directors) if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor).

Section 9.Exclusions.  Notwithstanding any provision in this Agreement, the
Company is not obligated under this Agreement to make any indemnification
payment to Indemnitee in connection with any Proceeding:

(a)for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except to the extent provided
in Section 16(b) and except with respect to any excess beyond the amount paid
under any insurance policy or other indemnity provision; or

(b)for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or similar
provisions of state statutory law or common law, (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to

 

-6-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act)
or (iii) any reimbursement of the Company by Indemnitee of any compensation
pursuant to any compensation recoupment or clawback policy adopted by the Board
or the compensation committee of the Board, including but not limited to any
such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act; or

(c)initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Proceeding or part of
any Proceeding is to enforce Indemnitee’s rights to indemnification or
advancement, of Expenses, including a Proceeding (or any part of any Proceeding)
initiated pursuant to Section 14 of this Agreement, (ii) the Board authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or (iii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law.

Section 10.Advances of Expenses.  

(a)The Company will advance, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in connection with any Proceeding (or any part of any
Proceeding) not initiated by Indemnitee or any Proceeding (or any part of any
Proceeding) initiated by Indemnitee if (i) the Proceeding or part of any
Proceeding is to enforce Indemnitee’s rights to obtain indemnification or
advancement of Expenses from the Company or Enterprise, including a proceeding
initiated pursuant to Section 14 or (ii) the Board authorized the Proceeding (or
any part of any Proceeding) prior to its initiation,. The Company will advance
the Expenses within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.  

(b)Advances will be unsecured and interest free.  Indemnitee undertakes to repay
the amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company,
thus Indemnitee qualifies for advances upon the execution of this Agreement and
delivery to the Company.  No other form of undertaking is required other than
the execution of this Agreement.  The Company will make advances without regard
to Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  

Section 11.Procedure for Notification of Claim for Indemnification or
Advancement.

(a)Indemnitee will notify the Company in writing of any Proceeding with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof.  Indemnitee will include in the written notification
to the Company a description of the nature of the Proceeding and the facts
underlying the Proceeding and provide such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding.  Indemnitee’s failure to notify the
Company will not relieve the Company

 

-7-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

from any obligation it may have to Indemnitee under this Agreement, and any
delay in so notifying the Company will not constitute a waiver by Indemnitee of
any rights under this Agreement.  The Secretary of the Company will, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification or advancement.

(b)The Company will be entitled to participate in the Proceeding at its own
expense.

Section 12.Procedure Upon Application for Indemnification.  

(a)Unless a Change of Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made:

i.by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board;

ii.by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board;

iii. if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by written opinion provided by Independent Counsel selected
by the Board; or

iv.if so directed by the Board, by the stockholders of the Company.

(b)If a Change in Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made by written opinion provided by
Independent Counsel selected by Indemnitee (unless Indemnitee requests such
selection be made by the Board).

(c) The party selecting Independent Counsel pursuant to subsection (a)(iii) or
(b) of this Section 12 will provide written notice of the selection to the other
party.  The notified party may, within ten (10) days after receiving written
notice of the selection of Independent Counsel, deliver to the selecting party a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection will set forth with particularity the factual basis
of such assertion.  Absent a proper and timely objection, the person so selected
will act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit.  If, within thirty (30) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof and the final disposition of
the Proceeding, Independent Counsel has not been selected or, if selected, any
objection to has not been resolved, either the Company or Indemnitee may
petition the Delaware Court for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court
designates.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 14(a) of this Agreement, Independent Counsel will be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

-8-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

(d)Indemnitee will cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  The Company will advance and pay
any Expenses incurred by Indemnitee in so cooperating with the person, persons
or entity making the indemnification determination irrespective of the
determination as to Indemnitee’s entitlement to indemnification and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.  The
Company promptly will advise Indemnitee in writing of the determination that
Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied and providing a
copy of any written opinion provided to the Board by Independent Counsel.

(e)If it is determined that Indemnitee is entitled to indemnification, the
Company will make payment to Indemnitee within ten (10) days after such
determination.  

Section 13.Presumptions and Effect of Certain Proceedings.

(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination will, to
the fullest extent not prohibited by law, presume Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a) of this Agreement, and the
Company will, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption.  Neither the failure of the Company
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, will be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(b)If the determination of the Indemnitee’s entitlement to indemnification has
not made pursuant to Section 12 within sixty (60) days after the latter of (i)
receipt by the Company of Indemnitee’s request for indemnification pursuant to
Section 11(a) and (ii) the final disposition of the Proceeding for which
Indemnitee requested Indemnification (the “Determination Period”), the requisite
determination of entitlement to indemnification will, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee will be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.  The
Determination Period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, the Determination
Period may be extended an additional fifteen (15) days if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a)(iv) of this Agreement.

 

-9-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

(c)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, will not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d)For purposes of any determination of good faith, Indemnitee will be deemed to
have acted in good faith if Indemnitee acted based on the records or books of
account of the Company, its subsidiaries, or an Enterprise, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Company, its subsidiaries, or an Enterprise in the course of
their duties, or on the advice of legal counsel for the Company, its
subsidiaries, or an Enterprise or on information or records given or reports
made to the Company or an Enterprise by an independent certified public
accountant or by an appraiser, financial advisor or other expert selected with
reasonable care by or on behalf of the Company, its subsidiaries, or an
Enterprise. Further, Indemnitee will be deemed to have acted in a manner “not
opposed to the best interests of the Company,” as referred to in this Agreement
if Indemnitee acted in good faith and in a manner Indemnitee  reasonably
believed to be in the best interests of the participants and beneficiaries of an
employee benefit plan.  The provisions of this Section 13(d) is not exclusive
and does not limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(e)The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, Agent or employee of the
Enterprise may not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

Section 14.Remedies of Indemnitee.  

(a)Indemnitee may commence litigation against the Company in the Delaware Court
of Chancery to obtain indemnification or advancement of Expenses provided by
this Agreement in the event that (i) a determination is made pursuant to Section
12 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) the Company does not advance Expenses pursuant to
Section 10 of this Agreement, (iii) the determination of entitlement to
indemnification is not made pursuant to Section 12 of this Agreement within the
Determination Period, (iv) the Company does not indemnify Indemnitee pursuant to
Section 5 or 6 or the second to last sentence of Section 12(d) of this Agreement
within ten (10) days after receipt by the Company of a written request therefor,
(v) the Company does not indemnify Indemnitee pursuant to Section 3, 4, 7, or 8
of this Agreement within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder.  Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  Indemnitee must commence such Proceeding
seeking an adjudication or

 

-10-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

an award in arbitration within 180 days following the date on which Indemnitee
first has the right to commence such Proceeding pursuant to this Section 14(a);
provided, however, that the foregoing clause does not apply in respect of a
Proceeding brought by Indemnitee to enforce Indemnitee’s rights under Section 5
of this Agreement.  The Company will not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b)If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 14 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee may
not be prejudiced by reason of that adverse determination.  In any judicial
proceeding or arbitration commenced pursuant to this Section 14 the Company will
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be and will not introduce evidence of
the determination made pursuant to Section 12 of this Agreement.

(c)If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 14, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)The Company is, to the fullest extent not prohibited by law, precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 14 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and will stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.  

(e)It is the intent of the Company that, to the fullest extent permitted by law,
the Indemnitee not be required to incur legal fees or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.  The Company, to the fullest extent permitted by law, will
(within ten (10) days after receipt by the Company of a written request
therefor) advance to Indemnitee such Expenses which are incurred by Indemnitee
in connection with any action concerning this Agreement, Indemnitee’s right to
indemnification or advancement of Expenses from the Company, or concerning any
directors’ and officers’ liability insurance policies maintained by the Company.
and will indemnify Indemnitee against any and all such Expenses unless the court
determines that each of the Indemnitee’s claims in such Proceeding were made in
bad faith or were frivolous or are prohibited by law.

 

-11-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

Section 15.Establishment of Trust.

(a)In the event of a Potential Change in Control or a Change in Control, the
Company will, upon written request by Indemnitee, create a trust for the benefit
of Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee will fund such Trust in an amount sufficient to satisfy the
reasonably anticipated indemnification and advancement obligations of the
Company to the Indemnitee in connection with any Proceeding for which Indemnitee
has demanded indemnification and/or advancement prior to the Potential Change in
Control or Change in Control (the “Funding Obligation”). The trustee of the
Trust (the “Trustee”) will be a bank or trust company or other individual or
entity chosen by the Indemnitee and reasonably acceptable to the Company.
Nothing in this Section 15 relieves the Company of any of its obligations under
this Agreement.

(b)The amount or amounts to be deposited in the Trust pursuant to the Funding
Obligation will be determined by mutual agreement of the Indemnitee and the
Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement. The terms of the Trust will provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control: (i)
the Trust may not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the Trustee will advance, to the fullest
extent permitted by applicable law, within two (2) business days of a request by
the Indemnitee; (iii) the Company will continue to fund the Trust in accordance
with the Funding Obligation; (iv) the Trustee will promptly pay to the
Indemnitee all amounts for which the Indemnitee is entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in such
Trust revert to the Company upon mutual agreement by the Indemnitee and the
Company or, if the Indemnitee and the Company are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement, that the Indemnitee has been fully indemnified under the terms
of this Agreement. New York law (without regard to its conflicts of laws rules)
governs the Trust and the Trustee will consent to the exclusive jurisdiction of
Delaware Court of Chancery, in accordance with Section 25 of this Agreement.

Section 16.Non-exclusivity; Survival of Rights; Insurance; Subrogation.  

(a)The indemnification and advancement of Expenses provided by this Agreement
are not exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or
otherwise.  The indemnification and advancement of Expenses provided by this
Agreement may not be limited or restricted by any amendment, alteration or
repeal of this Agreement in any way with respect to any action taken or omitted
by Indemnitee in Indemnitee’s Corporate Status occurring prior to any amendment,
alteration or repeal of this Agreement.  To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Bylaws,
Certificate of Incorporation, or this Agreement, it is the intent of the parties
hereto that Indemnitee enjoy by this Agreement the greater benefits so afforded
by such change.  No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy is cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other right or remedy.

 

-12-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

(b)The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated [(including,
without limitation, any Fund Indemnitor)].

i.The Company hereby acknowledges and agrees:

1)the Company is the indemnitor of first resort with respect to any request for
indemnification or advancement of Expenses made pursuant to this Agreement
concerning any Proceeding arising from or related to Indemnitee’s Corporate
Status with the Company;

2) the Company is primarily liable for all indemnification and indemnification
or advancement of Expenses obligations for any Proceeding arising from or
related to Indemnitee’s Corporate Status, whether created by law, organizational
or constituent documents, contract (including this Agreement) or otherwise;

3)any obligation of any other Persons with whom or which Indemnitee may be
associated [(including, without limitation, any Fund Indemnitor)] to indemnify
Indemnitee and/or advance Expenses to Indemnitee in respect of any proceeding
are secondary to the obligations of the Company’s obligations;

4)the Company will indemnify Indemnitee and advance Expenses to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated [(including, any Fund Indemnitor)] or insurer of any such Person;
and

ii.the Company irrevocably waives, relinquishes and releases (A) any other
Person with whom or which Indemnitee may be associated [(including, without
limitation, any Fund Indemnitor)] from any claim of contribution, subrogation,
reimbursement, exoneration or indemnification, or any other recovery of any kind
in respect of amounts paid by the Company to Indemnitee pursuant to this
Agreement [and (B) any right to participate in any claim or remedy of Indemnitee
against any Fund Indemnitor (or former Fund Indemnitor), whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any Fund
Indemnitor (or former Fund Indemnitor), directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right].  

iii.In the event any other Person with whom or which Indemnitee may be
associated [(including, without limitation, any Fund Indemnitor)] or their
insurers advances or extinguishes any liability or loss for Indemnitee, the
payor has a right of subrogation against the Company or its insurers for all
amounts so paid which would otherwise be payable by the Company or its insurers
under this Agreement.  In no event will payment by any other Person with whom or
which Indemnitee may be associated [(including, without limitation, any Fund
Indemnitor)] or their insurers affect the obligations of the Company hereunder
or shift primary liability for the Company’s obligation to indemnify or advance
of Expenses to any other Person with whom or which Indemnitee may be associated
[(including, without limitation, any Fund Indemnitor)].  

 

-13-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

iv.Any indemnification or advancement of Expenses provided by any other Person
with whom or which Indemnitee may be associated [(including, without limitation,
any Fund Indemnitor)] is specifically in excess over the Company’s obligation to
indemnify and advance Expenses or any valid and collectible insurance (including
but not limited to any malpractice insurance or professional errors and
omissions insurance) provided by the Company.

(c)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or Agents of
the Enterprise, the Company will obtain a policy or policies covering Indemnitee
to the maximum extent of the coverage available for any such director, officer,
employee or Agent under such policy or policies, including coverage in the event
the Company does not or cannot, for any reason, indemnify or advance Expenses to
Indemnitee as required by this Agreement.  If, at the time of the receipt of a
notice of a claim pursuant to this Agreement, the Company has director and
officer liability insurance in effect, the Company will give prompt notice of
such claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company will thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such
policies.  Indemnitee agrees to assist the Company efforts to cause the insurers
to pay such amounts and will comply with the terms of such policies, including
selection of approved panel counsel, if required.

(d)The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee for any Proceeding concerning Indemnitee’s Corporate Status with an
Enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Enterprise. The Company and
Indemnitee intend that any such Enterprise (and its insurers) be the indemnitor
of first resort with respect to indemnification and advancement of Expenses for
any Proceeding related to or arising from Indemnitee’s Corporate Status with
such Enterprise.  The Company’s obligation to indemnify and advance Expenses to
Indemnitee is secondary to the obligations the Enterprise or its insurers owe to
Indemnitee.  Indemnitee agrees to take all reasonably necessary and desirable
action to obtain from an Enterprise indemnification and advancement of Expenses
for any Proceeding related to or arising from Indemnitee’s Corporate Status with
such Enterprise.

(e)In the event of any payment made by the Company under this Agreement, the
Company will be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee from any Enterprise or insurance carrier.  Indemnitee
will execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

Section 17.Duration of Agreement.  This Agreement continues until and terminates
upon the later of: (a) ten (10) years after the date that Indemnitee ceases to
serve as a [director/officer] of the Company or (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement
relating thereto.  The indemnification and advancement of Expenses rights
provided by or granted pursuant to this Agreement are binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect

 

-14-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), continue as to an
Indemnitee who has ceased to be a director, officer, employee or Agent of the
Company or of any other Enterprise, and inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

Section 18.Severability.  If any provision or provisions of this Agreement is
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) will not in
any way be affected or impaired thereby and remain enforceable to the fullest
extent permitted by law; (b) such provision or provisions will be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.

Section 19.Interpretation.  Any ambiguity in the terms of this Agreement will be
resolved in favor of Indemnitee and in a manner to provide the maximum
indemnification and advancement of Expenses permitted by law.  The Company and
Indemnitee intend that this Agreement provide to the fullest extent permitted by
law for indemnification in excess of that expressly provided, without
limitation, by the Certificate of Incorporation, the Bylaws, vote of the Company
stockholders or disinterested directors, or applicable law.

Section 20.Enforcement.

(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving or
continuing to serve as a director or officer of the Company.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and is not a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

Section 21.Modification and Waiver.  No supplement, modification or amendment of
this Agreement is binding unless executed in writing by the parties hereto.  No
waiver of any of the provisions of this Agreement will be deemed or constitutes
a waiver of any other provisions of this Agreement nor will any waiver
constitute a continuing waiver.

 

-15-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

Section 22.Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company does not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 23.Notices.  All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given if (a) delivered by hand to the other party, (b) sent by reputable
overnight courier to the other party or (c) sent by facsimile transmission or
electronic mail, with receipt of oral confirmation that such communication has
been received:

(a)If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee provides to the Company.

(b)If to the Company to:

Name:

Oncternal Therapeutics, Inc.

Address:

11750 Sorrento Valley Road, Suite 250

 

San Diego, CA 92121

Attention:

General Counsel

Email:

HAker@oncternal.com

 

or to any other address as may have been furnished to Indemnitee by the Company.

Section 24.Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, will contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and Agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 25.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties are governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
Proceeding arising out of or in connection with this Agreement may be brought
only in the Delaware Court of Chancery and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or Proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or Proceeding

 

-16-

US-DOCS\114483334.1

--------------------------------------------------------------------------------

in the Delaware Court, and (iv) waive, and agree not to plead or to make, any
claim that any such action or Proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

Section 26.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together constitutes one and the same Agreement.  Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

Section 27.Headings.  The headings of this Agreement are inserted for
convenience only and do not constitute part of this Agreement or affect the
construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ONCTERNAL THERAPEUTICS, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Name:

Office:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

-17-

US-DOCS\114483334.1